Order entered October 25, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00841-CV

                   JAYSON HOWARD MOORE, Appellant

                                         V.

       DALLAS MORNING NEWS, INC., KEVIN KRAUSE, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-06923

                                     ORDER

      Before the Court is appellant’s October 22, 2021 unopposed motion for

extension of time to file his principal brief. In light of the Court’s letter of that

same date questioning the Court’s jurisdiction and suspending the deadline for the

brief, we DENY the motion as moot.


                                              /s/   KEN MOLBERG
                                                    JUSTICE